Title: Abigail Adams to Elizabeth Cranch, 18 July 1786
From: Adams, Abigail
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      London july 18th 1786
     
     I thank you my dear Neice for your last kind Letter. There are no days in the whole year so agreable to me nor any amusements this Country can boast so gratifying to my Heart and mind as those days which bring me Letters from my Dear Friends. In them I always find the law of kindness written, and they solace my mind in the seperation.
     Could I, you ask, return to my (Rustick) cottage, and view it with the same pleasure and Satisfaction I once enjoy’d in it? I answer I think I could, provided I have the same kind Friends and dear Relatives to enhance its value to me. It is not the superb and magnificient House nor the rich and Costly furniture that can ensure either pleasure or happiness to the possessor. A convenient abode Suteable to the station of the possessor, is no doubt desirable, and to those who can afford them, Parks, Gardens, or what in this Country is call’d an ornamented Farm, appears to me an Innocent and desirable object. They are Beautifull to the Eye, pleasing to the fancy, and improveing to the Imagination, but then as Pope observes,
     
      “Tis use alone that sanctifies Expence,
      And Splendor borrows all her rays from Sense.”
     
     
     I have lately visited several of the celebrated Seats within 20 Miles of this City, Sion place, Tilney House, and park, osterley, and Pains Hill. The last place is about 12 Miles distant from London. I must describe it to you in the words of the Poet.
     
      “Here Wealth enthron’d in Natures pride
      With taste and Beauty by her side
      And holding plenty’s Horn
      Sends Labour to persue the toil
      Art to improve the happy soil
      And beauty to adorn.”
     
     My dear Neice will feel loth to believe that the owner of this Beautifull spot, (a particular account of which she will find in the Book I send her,) neither lives here or scarcly looks upon it; once a Year. The former proprieter enjoyd it as the work of his own hands: 38 years ago he planted out all the Trees which are now one of its chief, and principal ornaments. But dyeing about 3 years ago left it, to a tasteless Heir. The Book I send you is written by a mr Whately, he has treated the Subject of Gardning scientifically. I should have overlookd many of the ornaments and Beauties of the places I have seen if I had not first perused this writer. Mr Apthorp I imagine would be pleased in reading this Book, and I wish you may derive as much entertainment from the perusal of it as it afforded me.
     I dare say your imagination will present you with many places in Braintree capable of makeing with much less expence than is expended here, ornamented Farms. The late Col Quincys, Uncle Quincys, Germantown, all of them, Nature has been more liberal to, than most of the places here: which have cost the labour of successive Generations, and many of them half a Million of Money. Improvement in agriculture is the very science for our Country, and many times ornament and Beauty may be happily made subservient to utility, but then to Quote Pope again,
     
      “Something there is more needfull than Expence
      And Something previous ev’n to Taste—’tis Sense.”
     
     When you have read Whateley, read Popes fourth essay addresst to the Earl of Burlington, and I think you will see Beauties in it unobserved before.
     You might suspect me of partiality if I was to say that nature shews herself in a stile of greater magnificence and sublimity in America than in any part of Europe which I have yet seen. Every thing is upon a Grandeur scale, our Summers heats and Winters colds, form a contrast of great Beauty. Nature arising from a temporary death, and bursting into Life with a sudden vegatation yealding a delicious fragrance and verdure which exhilirates the spirits and exalts the imagination, much more than the gradual and slow advance of Spring in the more temperate climates, and where the whole summer has not heat sufficient to sweeten the fruit, as is the case of this, climate. Even our Storms and tempests our thunder and lightning, are horibly Grand. Here nothing appears to leap the Bounds of Mediocrity. Nothing ferocious but Man.
     But to return to your Letter, you have found that you was too early in your conjectures respecting your cousins marriage. She will write you herself, and inform you that she has commenced housekeeper, very soon after her Marriage. It would add greatly to her happiness, judging her by myself, if she could welcome her American friends often within her Mansion. Persons in the early stages of Life may form Friendships; but age grows more Wary, more circumspect and a commerce with the World does not increase ones estimation of its inhabitants. There is no durable basis, for friendship, but Virtue, disinterestedness, Benevolence and Frankness.
     This is the Season of the Year in which London is a desert, even fashion languishes. I however inclose you a Print of the Bosom Friends. When an object is to be ridiculed, tis generally exagerated. The print however does not greatly exceed some of the most fashionable Dames.
     Pray does the fashion of Merry thoughts, Bustles and protuberances prevail with you. I really think the English more ridiculous than the French in this respect. They import their fashions from them; but in order to give them the mode Anglois, they divest them both of taste and Elegance. Our fair Country women would do well to establish fashions of their own; let Modesty be the first, ingredient, neatness the second and Economy the third. Then they cannot fail of being Lovely without the aid of olympian dew, or Parissian Rouge.
     We have sent your cousins Some Books, amongst which is Rosseau upon Botanny, if you Borrow it of them, it will entertain you, and the World of flowers of which you are now so fond, will appear to you a world of pleasing knowledge. There is also Dr Preistly upon air and Bishop Watson upon Chimistery all of which are well worth the perusal of minds eager for knowledge and scientifik like my Elizas and Lucy’s. If they are not the amusements which females in general are fond of: it is because triffels are held up to them in a more important light, and no pains taken to initiate them in more rational amusements. Your Pappa who is blesst with a most happy talant of communicating knowledge will find a pleasure in assisting you to comprehend whatever you may wish explaind. A course of experiments would do more, but from thise our sex are almost wholy excluded.
     Remember me affectionately to Your Brother and to all my Neighbours. Inclosed is a Book upon Church Musick which be so good as to present to Mr Wibird with my compliments. It was publishd here in concequence of an application of Dr Chancys Church for an organ, of mr Brand Hollis.
     
      Adieu my Dear Neice and Believe me affectionately Yours
      A Adams
     
    